Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 9, 2014

                                       No. 04-14-00291-CV

                             IN THE INTEREST OF N.S., A Child,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997-PA-01542
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
        Appellant’s notice of appeal was filed in this court on April 28, 2014. The clerk=s record
is due on May 27, 2014. The trial court clerk has filed a notification of late record stating that
the clerk’s record may not be timely filed because appellant has failed to pay or make
arrangements to pay the fee for preparing the record and appellant is not entitled to appeal
without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days from the date of this order that either (1) the clerk=s fee for preparing the clerk=s record
has been paid or arrangements have been made to pay the clerk=s fee, or (2) appellant is entitled
to appeal without paying the clerk=s fee.

       If appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court